       Case 1:20-cv-10014-LTS-SDA Document 22 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      4/9/2021
 Raymundo Jimenez Mosquea,
                                                                  1:20-cv-10014 (LTS) (SDA)
                                    Plaintiff,

                        -against-                                 ORDER

 New Parque, Inc.,

                                    Defendant.


STEWART D. AARON, United States Magistrate Judge:

        WHEREAS, on January 15, 2021, District Judge Swain referred this action to me for General

Pretrial (ECF No. 6);

        WHEREAS, it appears that Plaintiff no longer wishes to pursue this action (see, e.g., Def.’s

Ltr., ECF No. 13, at 1; Pl.’s Ltr., ECF No. 14, at 2);

        WHEREAS, in an Order, dated March 24, 2021, I instructed the attorney who represented

Plaintiff at the time Plaintiff initiated this action, Mr. Abdul K. Hassan, Esq., to file by April 2, 2021

(a) a stipulation of voluntary dismissal; (b) a motion for leave to withdraw as counsel; or (c) a

letter proposing a course of action other than dismissal or withdrawal (ECF No. 16);

        WHEREAS, on April 2, 2021, Mr. Hassan filed a letter addressed to Judge Swain stating

that “the Cheeks issues that are the subject of this filing are the type that must be decided by the

[D]istrict [J]udge” (ECF No. 18, at 2); and

        WHEREAS, on April 6, 2021, Judge Swain entered an Amended Order of Reference,

referring this action to me for general pretrial and all dispositive motions (ECF No. 20).

        NOW, THEREFORE, it is hereby ORDERED that, as a preliminary step toward the Court’s

consideration of the recommendation it will make with respect to the appropriate disposition of
         Case 1:20-cv-10014-LTS-SDA Document 22 Filed 04/09/21 Page 2 of 2




this action, no later than Friday, April 16, 2021, Mr. Hassan shall inform the Court: (a) whether

he has continuing authority to represent Plaintiff in this action, and, if not, (b) on what basis, and

pursuant to what precedent, if any, he proposes to have ongoing involvement in this action.

SO ORDERED.

Dated:    New York, New York
          April 9, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
